Citation Nr: 1012195	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-23 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for fatigue due to 
undiagnosed illness.

2.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

3.  Entitlement to service connection for problems sleeping 
due to an undiagnosed illness, also claimed as sleep apnea.

4.  Entitlement to a compensable initial evaluation for 
chronic irritable bowel syndrome (IBS) with lactose 
deficiency, evaluated as 10 percent disabling from September 
11, 2009.



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
April 2005. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to service connection for fatigue, 
memory loss and problems sleeping due to an undiagnosed 
illness are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence indicates that the 
Veteran's chronic IBS with lactose deficiency has been 
manifested by frequent episodes of bowel disturbance with 
abdominal distress since service discharge.

CONCLUSION OF LAW

An initial evaluation of 10 percent, but no higher, for 
chronic IBS with lactose deficiency is warranted as of May 
1, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7319, 
7325 (2009). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA 
and its implementing regulations are applicable to this 
appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign 
such an award a disability rating and an effective date.  
Id. at 486. 
 
In this case, the RO provided the Veteran VCAA notice on the 
claim being decided by a letter dated May 2005, before 
initially deciding the claim in a rating decision dated 
December 2005.  The timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 
 
The content of such notices also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  In the aforementioned notice letter, the RO 
acknowledged the claim being decided, notified the Veteran 
of the evidence needed to substantiate the claim, identified 
the type of evidence that would best do so, informed him of 
the VCAA and VA's duty to assist, and indicated that it was 
developing his claim pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the Veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the Veteran to identify or send directly to VA all 
requested evidence to support his claim.  

The content of a March 2006 notice letter reflects 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, the AOJ provided the 
Veteran information on disability ratings and effective 
dates to be assigned service-connected disabilities and 
effective dates to be assigned increased evaluations.  In 
Pelegrini II, as previously indicated, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. 
at 119-120.  In this case, notice was provided after the 
initial decision; however, the timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  The December 2009 statement of 
the case (SOC) considered the claim based on all the 
evidence of record.  This readjudication acted to remedy any 
timing defect in regard to the VCAA.  

Additionally, the Board notes that in Dingess, the Court 
held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-56 (April 30, 2008).  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals 
from an original assignment of a disability rating, the 
claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. 
App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims"); Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 
 

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claim, 
including service treatment records and post-service 
treatment records and examination reports.  The Veteran does 
not now claim that there is any outstanding evidence for VA 
to secure in support of this appeal.  

The RO also conducted medical inquiries in an effort to 
substantiate the Veteran's claims by affording him VA 
examinations, during which examiners addressed the 
disability at issue in this appeal.   

Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding 
what additional evidence he should submit to substantiate 
his claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding 
that an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect to the extent 
that it affects the essential fairness of the adjudication).
 
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

Because the specific condition of IBS does not appear in the 
rating schedule, the Veteran's IBS has been evaluated by 
analogy under Diagnostic Code (DC) 7325.  DC 7325 in turn 
instructs to rate as for irritable colon syndrome.  DC 7319 
provides ratings for irritable colon syndrome.  Mild 
irritable colon syndrome, with disturbances of bowel 
function with occasional episodes of abdominal distress, is 
rated noncompensably (0 percent) disabling.  Moderate 
irritable colon syndrome, with frequent episodes of bowel 
disturbance with abdominal distress, is rated 10 percent 
disabling.  Severe irritable colon syndrome, with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114. 
 
Ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be 
combined with each other.  A single rating will be assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher rating 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114. 
 
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Turning to the evidence of record, the Veteran was provided 
a May 2005 VA examination.  The examiner indicated that the 
Veteran had diarrhea after the ingestion of milk products; a 
bowel movement two hours after eating a milk product; 
several bowel movements a day averaging about three times 
per day; with the consistency of his stools ranging from 
soupy to normal; intermittent abdominal pain relieved with 
the passage of gas; no blood or mucous in the stools; with a 
good appetite and stable weight.  The Veteran was diagnosed 
with a lactose deficiency.

The Veteran indicated on his July 2007 VA Form 9 that his 
IBS was grossly underevaluated.  The Veteran indicated that 
he had long-term and severe diarrhea, severe gas, and 
abdominal pain three to seven days a week for several years.  

The Veteran was afforded an additional VA authorized 
examination during September 2009.  The Veteran reported 
severe gas daily; intermittent diarrhea several days a week 
and intermittent stomach cramps and distress.  The examiner 
indicated that the Veteran had gained 3-10 pounds during the 
previous two years.  The effect on the Veteran's usual 
occupation is that he had to be near the bathroom.

The Board finds that the Veteran's condition warrants an 
initial 10 percent disability rating for IBS effective May 
1, 2005, the date of the award of service connection.  In 
this regard, the Board notes that the Veteran maintains he 
has frequent episodes of bowel disturbance with abdominal 
distress during the entirety of the relevant period; 
however, the Veteran does not contend he has more or less 
constant abdominal distress.  Therefore, the Veteran's 
symptomatology is not consistent with the criteria found in 
the 30 percent rating.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's IBS.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors 
which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provides for 
additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted. 

In reaching the conclusion above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to an initial rating of 10 percent for chronic 
IBS with lactose deficiency as of May 1, 2005 is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
chronic IBS with lactose deficiency is denied.


REMAND

The Board notes that the Veteran has not been afforded a VA 
examination to determine if his claimed conditions warrant 
service connection based on an undiagnosed illness.  
Additionally, the Board notes that the VA authorized 
examination conducted during April 2008 suggests that the 
Veteran's sleep apnea is due to post-service weight changes.  
The Board notes the Veteran's specific arguments contained 
in a December 2008 letter that his weight was consistent 
from November 1992 until December 2006, when the sleep study 
was conducted.  Thus, the Veteran should be afforded an 
additional examination in order to ascertain if the 
Veteran's claimed symptomatology is as due to an undiagnosed 
illness or if the Veteran's sleep apnea is related to 
symptoms claimed during active service. 

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the 
Washington VAMC.

2.  Schedule the Veteran for an 
examination by a physician to determine 
the nature and etiology of the Veteran's 
claimed fatigue, memory loss and sleep 
problems.  All necessary tests should be 
performed, and a rationale for all 
opinions provided.  The claims file must 
be provide to and reviewed by the examiner 
in conjunction with the examination.  
Following completion of the examination 
and review of the claims file, the 
examiner should indicate the following for 
the claimed symptomatology:  (a) Whether 
the Veteran has a chronic disability 
manifested by fatigue, memory loss, and/or 
problems sleeping which can be attributed 
to a known clinical diagnosis such as 
sleep apnea.  (b) If so, the examiner 
should indicate whether it is as likely as 
not that the diagnosed disorder is related 
to the Veteran's military service, to 
include service in the Persian Gulf.  (c) 
If there is no diagnosed disability that 
the Veteran's claimed conditions can be 
attributed to, the examiner should state 
whether there are objective manifestations 
of disability that represent an 
undiagnosed illness, and whether the 
disorder is related to the Veteran's 
service in the Persian Gulf.

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and the 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.
 








The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


